Petition for Writ of Habeas Corpus Dismissed for Want of Jurisdiction,
and Memorandum Opinion filed December 11, 2008







 
Petition
for Writ of Habeas Corpus Dismissed for Want of Jurisdiction, and Memorandum
Opinion filed December 11, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01006-CR
____________
 
IN RE WILLIAM LLOYD WALKER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF HABEAS
CORPUS
 

 
M E M O R
A N D U M   O P I N I O N
On
October 30, 2008, relator William Lloyd Walker filed a petition for a writ of
habeas corpus, complaining of alleged defects in a criminal indictment
presented against him.  See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon 2004).  We dismiss
for want of jurisdiction.




On March
14, 2008, relator was indicted under a charge of aggravated robbery.  See Tex.
Penal Code Ann. ' 29.03 (Vernon 2003).  He contends the indictment is
defective and that he is not receiving effective assistance of counsel. 
However, we do not have original habeas corpus jurisdiction in criminal law
matters.  See Tex. Gov=t Code Ann. ' 22.221(d); Lewis v. State, 191 S.W.3d 225, 229 (Tex.
App.CSan Antonio 2005, pet. ref=d); Ex parte Hearon, 3 S.W.3d
650, 650 (Tex. App.CWaco 1999, orig. proceeding).  Instead, our original
jurisdiction to consider habeas corpus petitions is limited to those which
arise from contempt judgments restraining the relator=s liberty because of his violation of
an order issued by a court in a civil case.  See Tex. Gov=t Code Ann. ' 22.221(d).
We lack
jurisdiction to consider relator=s petition.  Therefore, we dismiss
for want of jurisdiction the petition in case number 14-08-01006-CR, and all
other requests for relief contained in that petition.
PER
CURIAM
 
Petition Dismissed for Want of Jurisdiction and
Memorandum Opinion filed, December 11, 2008.
Panel consists of Justices Anderson and Frost, and
Senior Justice Hudson.*
Do Not Publish.
 




            * 
Senior Justice J. Harvey Hudson sitting by assignment.